Third District Court of Appeal
                               State of Florida

                       Opinion filed October 20, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-1289
                 Lower Tribunal Nos. F12-31179, F12-31448
                            ________________


                              Eddie James,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Cristina Miranda, Judge.

     Eddie James, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before HENDON, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed.